JUDGMENT

PER CURIAM.
This petition and motion were considered on the record from the United States District Court for the District of Columbia and the briefs and oral arguments of the parties. For the reasons stated below, it is
ORDERED and ADJUDGED that the petition for writ of mandamus and motion for an order authorizing the district court to consider a successive 28 U.S.C. § 2255 application be denied.
Lewis has filed a petition for writ of mandamus and a motion for an order authorizing the district court to consider a successive § 2255 application, see 28 U.S.C. § 2244(b)(3)(A). The relief Lewis requests is premised on his argument that a motion for a sentence reduction based on post-conviction rehabilitation is cognizable under 28 U.S.C. § 2255. It is not. See United States v. Addonizio, 442 U.S. 178, 186-87, 99 S.Ct. 2235, 60 L.Ed.2d 805 (1979). We therefore deny his petition for a writ of mandamus and motion for an order authorizing the district court to consider a successive § 2255 application.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published.